UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7269


JAMES R. INGRAM, JR.,

                        Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director of Department of Corrections;
EARL R.    BARKSDALE, Warden of Buckingham Correctional
Center,

                        Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cv-00382-GEC-RSB)


Submitted:   November 18, 2014             Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James R. Ingram, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James R. Ingram, Jr., seeks to appeal the district

court’s    order    denying       relief    on    his   28    U.S.C.      § 2254    (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate       of   appealability.          28    U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial    showing         of    the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,       537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Ingram has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3